124 F.3d 985
UNITED STATES of America, Appellee,v.Adam William GOODER, Appellant.
No. 96-4288.
United States Court of Appeals,Eighth Circuit.
Submitted June 3, 1997.Decided Sept. 5, 1997.

Robert D. Richman, Minneapolis, MN, argued, for appellant.
Andrew Dunne, Minneapolis, MN, argued, for appellee.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Adam William Gooder appeals the 18-month sentence imposed by the district court1 after he pleaded guilty to being an accessory after the fact to a bank robbery, in violation of 18 U.S.C. § 3.  Gooder contends the district court violated Federal Rule of Criminal Procedure 32(c)(1) by considering disputed information in setting his sentence at the high end of the Guidelines range.


2
Contrary to Gooder's argument, we believe the district court sufficiently indicated that it was not going to consider the controverted matters, and that the seriousness of Gooder's undisputed offense conduct--driving the getaway vehicle--justified a sentence at the top of the range for the accessory charge.  See United States v. Willis, 559 F.2d 443, 444 (5th Cir.1977) (per curiam) (defendant was aider and abettor where, after learning of robbery when codefendants ran out of bank and into his car, he attempted to help them escape;  aider and abettor is liable as principal).  We note that Gooder's sentence was within the range anticipated by the plea agreement.


3
Accordingly, we affirm.


4
MORRIS SHEPPARD ARNOLD, Circuit Judge, dissents.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota